Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2020 has been entered.
Claim Objections
Applicant is advised that should claim 21 be found allowable, claim 22 will be objected to under CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 706.03(k). 
The limitations and dependencies of claim 22 are the same as those found in claim 21. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6-10, 12-18, 21-22 are rejected under 35 U.S.C. 103as being unpatentable over Stanford (U.S 6402644) in view of Nye (U.S. 20020004431)
Regarding claim 1, Stanford discloses A system, comprising: 
a support structure (Fig. 1, 12); 
a component (Fig. 1, 22); 
a connecting structure (Fig. 1, 40) that rotatably connects (Col. 7 Lns. 37-39, pivotally attached) the component to the support structure; 
and a height adjustment mechanism (See Fig. 2, combination of handles, springs, linkages etc.) operable to adjust a position of the component, comprising: 
one or more arms (Fig. 2 60) rotatably connected (Col. 8 Lns. 26-32, pivotally attached) to the connecting structure; 
an adjustment handle including a first handle portion (Col. 8 Lns. 36, handle member 68) and a second handle portion (Fig. 2, second handle portion 76), wherein the first handle portion is connected (Col. 8 Lns. 41-45, pivotally connected) to the one or more arms  by a first connection (Par. 10 Lns. 23-25, attachment point 82 defines first axis of rotation)  that defines a first axis of rotation (see Fig. 2-3, first handle portion 68 rotates relative to arms 60) about which the entire adjustment handle is rotatable relative to the one or more arms and the first handle portion is also  connected (Col. 8 Lns. 42-45, distal end of handle member pivotally connected to the support pole) to the support structure; 
a gas shock (Col. 10 Lns. 18-20, gas spring 78) including a locking pin (Col 10 Lns. 19-35, rod 101 gas spring is locked and unlocked) and rotatably connected (see Fig. 2-3, pin 82 allows locking pin to be rotatably connected) to the support structure, to the one or more arms, and indirectly (see Fig. 1, 78 is not directly connected to handle) to the adjustment handle; 

However, Stanford does not disclose a second handle portion that is translatable relative to the first handle portion and the gas shock assumes the locked state in response to a first linear movement of the second handle portion of the adjustment handle to a first position where the first and second axes of rotation are parallel to, and offset from, each other, and the gas shock assumes the unlocked state in response to a second linear movement of the second handle portion of the adjustment handle to a second position where the first and second axes of rotation are substantially collinear with each other. 
Nye discloses a second handle portion that is translatable relative to the first handle portion (Par. 76, release member 178 translatable relative to first handle portion 176), the locked state in response to a first linear movement (Par. 76, release member 178 pulled linearly to lock/unlock) of the portion of the adjustment handle to a first position where the first and second axes are parallel to, and offset from, each other (see annotated figure below), and the unlocked state in response to a second linear movement of the portion of the adjustment handle to a second position where the first and second axes are substantially collinear with each other. 

    PNG
    media_image1.png
    230
    432
    media_image1.png
    Greyscale

It is noted when the handle inset of Nye is pulled in the same manner as the instant invention, to unlock the mechanism, the axes would then be collinear as claimed. 
Further, it is noted that while Nye does not explicitly disclose the gas shock, Nye is not used alone but rather taken in combination with Stanford which discloses a lockable gas shock, and therefore, one of ordinary skill would readily recognize the combination as a whole would disclose a gas shock with a locked and unlocked state which is affected by action of a linear movement of a portion of the handle. 
It is further noted that while Nye does not disclose axes at the rotation points, Stanford discloses the first and second axes at the claimed locations, and one of ordinary skill would have readily recognized taking the concept of Nye of a linearly pulled handle insert to lock and unlock a height adjusting mechanism and would be a matter of rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP 2144.04) to provide the desired arrangement of axes on the adjustment handle as the axes provide no new unobvious function and the combination as a whole discloses the same mechanical concept as Nye is not necessarily bodily incorporated but rather shows the concept of a linear movement of the portion of the adjustment handle to lock and unlock a height adjustment mechanism.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Stanford to incorporate the teachings of Nye since one of ordinary skill in See MPEP 2144.06 (II) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (A)
Regarding claim 2, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses the height adjustment mechanism is operable to adjust a position of the component relative (Col. 10 Lns. 20-35, unlock gas spring for adjustment) to a reference surface when the gas shock is in the unlocked state.
	Regarding claim 3, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses the actuator arm is operable to assume a first position (see Fig. 2 actuator arm 76 in first position to unlock gas spring) in which the actuator arm depresses (see Fig. 2 101 depressed) the locking pin of the gas shock such that the gas shock assumes the unlocked state, and the actuator arm is also configured to assume a second position (see Fig. 3, actuator arm 76 in second position to lock gas spring) in which the locking pin of the gas shock is not depressed (see Fig. 3 101, not depressed) by the actuator arm such that the gas shock assumes the locked state.
Regarding claim 4, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Stanford does not disclose the actuator arm rotates in response to the first linear motion, and the second linear motion, of the portion of the adjustment handle
Nye discloses the actuator arm rotates (Par. 81 locking plates pivotally attached through pivot 188, therefore would be rotatable) in response to the first linear motion (Par. 76, handle inset 178 is pulled towards handle 176, therefore would be understood to be linear motion, see Fig. 6) and the second linear motion, of the portion of the adjustment handle. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Stanford to incorporate the teachings of Nye since one of ordinary skill in the art would have readily recognized combining prior art elements Stanford discloses a movable basketball hoop, and Nye discloses a movable basketball hoop and the combination would result in a basketball hoop that maintains the properties of both prior art devices but provides the advantage an alternative means of actuating the locking and unlocking of the height adjustment mechanism andan express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)	
Regarding claim 6, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Stanford does not disclose wherein the first linear movement and the second linear movement of the second handle portion of the adjustment handle causes both linear and rotational motion of the actuator arm
Nye discloses wherein the first linear movement and the second linear movement of the second handle portion of the adjustment handle causes both linear (Par. 89, pulling inset 178 would linearly pull 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Stanford to incorporate the teachings of Nye since one of ordinary skill in the art would have readily recognized combining prior art elements since Stanford discloses a movable basketball hoop, and Nye discloses a movable basketball hoop and the combination would result in a basketball hoop that maintains the properties of both prior art devices but provides the advantage an alternative means of actuating the locking and unlocking of the height adjustment mechanism andan express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)
	Regarding claim 7, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses the actuator arm comprises a cam surface (Col. 10 Lns. 23-26, trigger 76 contacts rod 101, and therefore inherently has a cam surface, since trigger 76 has a surface that contacts the locking pin 101) that contacts the locking pin of the gas shock 
	Regarding claim 8, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses a rotational movement (Col. 10 Lns. 25-26, trigger 76 provides pivotal engagement with rod 101) of the actuator arm causes the cam surface to impart a linear movement (see Fig. 2-3, pin 101 moves linearly between compressed and uncompressed) to the locking pin.
claim 9, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses the actuator arm is biased into a position in which a locking pin of the gas shock is not depressed (see Fig. 3, actuator arm 76 biased so pin 101 is not depressed) by the actuator arm
Regarding claim 10, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 9.
Stanford discloses the actuator arm is biased either by the locking pin (actuator arm is connected to locking pin and therefore inherently biased by locking pin, as when locking pin moves, actuator arm moves), or by a biasing element of the adjustment handle
Regarding claim 12, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses when the gas shock is in the locked state (Col. 10 Lns. 22-23, gas spring lockable), changes to a position and orientation of the component are prevented. 
	Regarding claim 13, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses the actuator arm is rotatably connected (Col. 10 Lns. 23-35, actuator arm 76 is rotated to unlock or lock gas shock) to the gas shock. 
	Regarding claim 14, Stanford discloses a basketball system, comprising: 
a post (Fig. 1 12); 
a backboard (Fig. 1 22) to which a goal is attached; 
a connecting structure (Fig. 1 40) that rotatably connects (Col. 7 Lns. 37-39, pivotally attached) the backboard to the post; 

one or more arms (Fig. 2 60) rotatably connected (Col. 8 Lns. 26-32) to the connecting structure; 
an adjustment handle including a first handle portion (Col. 8 Lns. 36, handle member 68) and a second handle portion (Fig. 2, second handle portion 76), wherein the first handle portion is connected (Col. 8 Lns. 41-45, pivotally connected) to the one or more arms  by a first connection (Par. 10 Lns. 23-25, attachment point 82 defines first axis of rotation)  that defines a first axis of rotation (see Fig. 2-3, first handle portion 68 rotates relative to arms 60) about which the entire adjustment handle is rotatable relative to the one or more arms and the first handle portion is also  connected (Col. 8 Lns. 42-45, distal end of handle member pivotally connected to the support pole) to the support structure; 
a gas shock (Col. 10 Lns. 18-20, gas spring 78) including a locking pin (Col. 10 Lns. 19-35, rod 101 gas spring is locked and unlocked) and rotatably connected (see Fig. 2-3, pin 82 allows locking pin to be rotatably connected) to the support structure, to the one or more arms, and indirectly (see Fig. 1 78 is not directly connected to handle) to the adjustment handle;
and an actuator arm (Col. 10 Lns. 23-35, rod 101 rotatably connected to second handle portion 76 about pivot 100) rotatably connected to the second handle portion of the adjustment handle by a second connection (Col. 10 Lns. 23-26, attachment point 100) that defines a second axis (Par. 10 Lns. 24-25, attachment point 100 defines second axis of rotation) of rotation about which the adjustment handle is rotatable relative to the actuator arm and the actuator arm is operable to move the locking pin between first and second dispositions (Col. 10 Lns. 28-35, trigger rotated, unlock gas spring for adjustment, see Figs. 2-3, shows locking pin 101 moving between compressed and uncompressed state, locking and unlocking) which respectively correspond to a locked state and unlocked state of the gas shock 
Stanford does not explicitly disclose a second handle portion that is translatable relative to the first handle portion,  the locked state of the gas shock corresponds to a first position of the second portion of the adjustment handle in which the first and second axes of rotation are unaligned with each other and the unlocked state of the gas shock corresponds to a second linear positon of the second handle portion of the adjustment handle in which the first and second axes of rotation are substantially aligned with each other.  
Nye discloses a second handle portion that is translatable relative to the first handle portion (Par. 76, release member 178 translatable relative to first handle portion 176),  the locked state of the gas shock corresponds to a first position of the second portion of the adjustment handle in which the first and second axes are unaligned (see annotated figure below) with each other and the unlocked state of the gas shock corresponds to a second linear positon of the second handle portion of the adjustment handle in which the first and second axes are substantially aligned (see annotated figure below) with each other.  

    PNG
    media_image2.png
    230
    432
    media_image2.png
    Greyscale

It is noted when the handle inset of Nye is pulled in the same manner as the instant invention, to unlock the mechanism, the axes would then be collinear as claimed. 
Further, it is noted that while Nye does not explicitly disclose the gas shock, Nye is not used alone but rather taken in combination with Stanford which discloses a lockable gas shock, and therefore, 
It is further noted that while Nye does not disclose axes at the rotation points, Stanford discloses the first and second axes at the claimed locations, and one of ordinary skill would have readily recognized taking the concept of Nye of a linearly pulled handle insert to lock and unlock a height adjusting mechanism and would be a matter of rearrangement of parts (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04) to provide the desired arrangement of axes on the adjustment handle and the combination as a whole discloses the same mechanical concept as Nye is not necessarily bodily incorporated but rather shows the concept of a linear movement of the portion of the adjustment handle to lock and unlock a height adjustment mechanism.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Stanford to incorporate the teachings of Nye since one of ordinary skill in the art would have readily recognized combining prior art elements since Stanford discloses a movable basketball hoop, and Nye discloses a movable basketball hoop and the combination would result in a basketball hoop that maintains the properties of both prior art devices but provides the advantage an alternative means of actuating the locking and unlocking of the height adjustment mechanism andan express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)
Regarding claim 15, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 14. 
Stanford does not disclose the actuator arm rotates in response to a linear motion of the second handle portion of the adjustment handle so that a first linear motion of the second handle portion of the adjustment handle causes the gas shock to be locked, and a second linear motion of the second handle portion of the adjustment handle causes the gas shock to be unlocked.
Nye discloses the actuator arm rotates (Par. 81 locking plates pivotally attached through pivot 188, therefore would be rotatable) in response to a linear motion (Par. 76, handle inset 178 is pulled towards handle 176, therefore would be understood to be linear motion, see Fig. 6) of the second handle portion of the adjustment handle so that a first linear motion of the second handle portion of the adjustment handle causes the gas shock to be locked, and a second linear motion of the second handle portion of the adjustment handle causes the gas shock to be unlocked.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Stanford to incorporate the teachings of Nye since one of ordinary skill in the art would have readily recognized combining prior art elements since Stanford discloses a movable basketball hoop, and Nye discloses a movable basketball hoop and the combination would result in a basketball hoop that maintains the properties of both prior art devices but provides the advantage an alternative means of actuating the locking and unlocking of the height adjustment mechanism andan express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)	
Regarding claim 16, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 14.
Stanford discloses the actuator arm is operable to assume a first position (see Fig. 2 actuator arm 76 in first position to unlock gas spring) in which the actuator arm depresses (see Fig. 2 101 depressed) the locking pin of the gas shock such that the gas shock assumes the unlocked state, and the actuator arm is also configured to assume a second position (see Fig. 3, actuator arm 76 in second position to lock gas spring) in which the locking pin of the gas shock is not depressed (see Fig. 3 101, not depressed) by the actuator arm such that the gas shock assumes the locked state.
Regarding claim 17, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 14.
Stanford discloses the actuator arm is biased into a position in which a locking pin of the gas shock is not depressed (see Fig. 3, actuator arm 76 biased so pin 101 is not depressed) by the actuator arm
Regarding claim 18, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 17.
Stanford discloses the actuator arm is biased either by the locking pin (actuator arm is connected to locking pin and therefore inherently biased by locking pin, as when locking pin moves, actuator arm moves), or by a biasing element of the adjustment handle
Regarding claim 21, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Stanford discloses the first handle portion comprises a first set of parallel arms (see Fig. 1, first portion 68 is U-shaped)
However, Stanford does not disclose the second handle portion comprises a second set of parallel arms.
Nye discloses the second handle portion comprises a second set of parallel arms (Fig. 6, second handle portion 178 is rectangular in shape, i.e. has two sets of parallel arms)

Regarding claim 22, Stanford discloses the claimed invention substantially as claimed, as set forth above in claim 14.
Stanford discloses the first handle portion comprises a first set of parallel arms (see Fig. 1, first portion 68 is U-shaped)
However, Stanford does not disclose the second handle portion comprises a second set of parallel arms.
Nye discloses the second handle portion comprises a second set of parallel arms (Fig. 6, second handle portion 178 is rectangular in shape, i.e. has two sets of parallel arms)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Stanford to incorporate the teachings of Nye since one of ordinary skill in the art would have readily recognized combining prior art elements since Stanford discloses a movable basketball hoop, and Nye discloses a movable basketball hoop and the combination would result in a basketball hoop that maintains the properties of both prior art devices but provides the advantage providing a desired shape for the handle portions and would be a matter of design choice as the parallel 

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. 
Regarding the arguments directed towards the second handle portion translatable relative to the first handle portion, it is argued that Nye discloses the amended limitation as the adjustment handle comprises two parts in which the second portion is translatable relative to the first as claimed. Therefore, one of ordinary skill would have readily recognized that the combination when taken as a whole, would disclose the claimed limitation as pulling a second handle in a translatable fashion would merely be a rearrangement of parts to provide a desired configuration and the function of unlocking a post for height adjustment would remain the same. 
Regarding the argument directed toward a first axis of rotation about which the entire adjustment handle is rotatable, it is argued that while element 76 is not connected to arm 60, what is claimed is rotation about a connection that defines a first axis, and element 76 still rotates relative to the axis defined by the connection 82 and rotates relative to the one or more arms, and therefore, when reading the claim under BRI, one of ordinary skill would readily recognize both elements 68 and 76 rotate relative to a first axis of rotation and therefore rotate about the axis as claimed. 
Therefore, the rejection is seen above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711